         Case 1:20-cv-06038-MKV Document 11 Filed 10/02/20 Page 1 of 1
                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC #:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 10/02/2020

 STACEY MERCER,

                            Plaintiff,
                                                                 1:20-cv-06038-MKV
                     -against-
                                                                     ORDER OF
                                                                     DISMISSAL
 YMCA OF GREATER BOSTON, INC.,
                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       It having been reported to this Court by the parties that the parties in this case have reached

a settlement in principle, IT IS HEREBY ORDERED that the above-captioned action is

discontinued without costs to any party and without prejudice to restoring the action to this Court’s

calendar if the application to restore the action is made by November 2, 2020. If no such

application is made by that date, today’s dismissal of the action is with prejudice. See Muze, Inc.

v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                      _________________________________
Date: October 2, 2020                                 MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
